UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6998


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRAIG LAMONT BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:05-cr-00017-WDK-TEM-1; 2:07-cv-00156-WDK)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Lamont Brown, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Craig    Lamont        Brown      seeks     to     appeal          the   district

court’s order denying relief on his motion to reconsider the

court’s earlier denial of his motion to compel on the grounds

that Brown sought successive relief under 28 U.S.C.A. § 2255

(West Supp. 2010).            The order is not appealable unless a circuit

justice    or    judge       issues    a   certificate          of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not    issue    absent       “a   substantial         showing        of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that   reasonable            jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El      v.   Cockrell,        537       U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and    conclude    that       Brown    has      not   made      the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3